UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2123


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

STRAYER UNIVERSITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:12-cv-02927-DKC)


Submitted:   February 24, 2015              Decided:   March 11, 2015


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Denise E. Giraudo, Joleen
Okun, OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha Sewell appeals the district court’s order denying

her     Fed.    R.   Civ.       P.    60(b)       motion       and    her    motions       for

reconsideration.           We     have   reviewed         the    record      and    find   no

reversible error.          Accordingly, we affirm for the reasons stated

by    the      district     court.         Sewell         v.     Strayer         Univ.,    No.

8:12-cv-02927-DKC (D. Md. Apr. 18, Sept. 18, Sept. 26, Oct. 3,

2014).       We dispense with oral argument because the facts and

legal    contentions       are       adequately     presented         in    the    materials

before      this   court    and      argument     would    not       aid   the    decisional

process.

                                                                                    AFFIRMED




                                              2